Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00075-CV

                        SAN ANTONIO HOUSING AUTHORITY,
                                    Appellant

                                              v.

                            SERENTO APARTMENTS, LLC,
                                     Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16503
                       Honorable Stephani A. Walsh, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED and judgment is RENDERED dismissing the cause for lack of subject-matter
jurisdiction. It is ORDERED that Appellant San Antonio Housing Authority recover its costs of
this appeal from Appellee Serento Apartments, LLC.

       SIGNED September 30, 2015.


                                               _____________________________
                                               Karen Angelini, Justice